Citation Nr: 1813230	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to May 9, 2017 and 60 percent thereafter for service-connected recurrent disc herniation, status-post L5-S1 discectomy.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and May 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced the rating assigned to the service-connected lumbar spine disability from 40 to 10 percent, effective March 1, 2008.  The Veteran disagreed with the reduction, and asserted entitlement to an increased rating for the service-connected lumbar spine disability.  A statement of the case (SOC) was issued in May 2009 and the Veteran perfected a timely substantive appeal in July 2009.

In November 2012, the Board denied the Veteran's claim to restore the previously assigned 40 percent rating for the lumbar spine disability.  The decision also denied the Veteran's claim of entitlement to an increased rating for the lumbar spine disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a December 2013 Joint Motion for Remand.  In a December 2013 Order, the Court granted the Joint Motion, vacating the Board's decision as to both issues, and remanding the case to the Board.

In April 2014, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.  In a November 2015 decision, the Board determined that the reduction of the disability rating for the lumbar spine disability was improper, and the 40 percent rating was restored from March 1, 2008.  The November 2015 Board decision also remanded the issue of entitlement to an increased rating for the service-connected lumbar spine disability for further evidentiary development.  An August 2016 rating decision effectuated the restoration of the 40 percent rating for the service-connected lumbosacral spine disability from March 1, 2008.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2016 as to the increased rating claim.

In a March 2017 Board decision, the increased rating claim was again remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an October 2017 rating decision, the RO increased the assigned rating for disc herniation of the lumbar spine to 60 percent, effective May 9, 2017.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The VA AMC issued a SSOC in October 2017.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The October 2017 rating decision also granted service connection for radiculopathy of the right and left lower extremities, 20 percent evaluations were assigned to each.  The Veteran has not yet expressed disagreement with the assigned rating or effective dates.  These issues are therefore not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

During the course of the pending appeal, the Veteran submitted evidence indicating that his service-connected lumbar spine disability significantly impacts his ability to obtain and maintain gainful employment.  Thus, the question of entitlement to a TDIU is on appeal and will be addressed herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to May 9, 2017, the Veteran's service-connected recurrent disc herniation, status-post L5-S1 discectomy is not manifested by unfavorable ankylosis, additional noncompensated neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  From May 9, 2017, the Veteran's service-connected recurrent herniation, status-post L5-S1 discectomy is not manifested by unfavorable anklylosis of the entire spine or noncompensated neurologic disability manifestations.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to May 9, 2017, the criteria for a schedular rating in excess of 40 percent for service-connected recurrent disc herniation, status-post L5-S1 discectomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235, 5343 (2017).

2.  From May 9, 2017, the criteria for a schedular rating in excess of 60 percent for service-connected recurrent disc herniation, status-post L5-S1 discectomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5235, 5243 (2017).

3.  The criteria for a TDIU based upon service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in May 2017 with a VA addendum opinion in September 2017 as to the pending claims.  The reports provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the May 2017 VA examination and September 2017 VA addendum opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As such, the Board finds that VA has complied with the mandates of the March 2017 Board Remand and does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's recurrent disc herniation, status-post L5-S1 discectomy is currently rated under 38 C.F.R. §§ 4.71a, DC 5235-5243 (vertebral fracture or dislocation - intervertebral disc syndrome), which permit rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
As detailed above, this case has a complicated procedural history.  In pertinent part, the record shows that the RO initiated review of the evaluation for the Veteran's service-connected lumbosacral spine disability based upon the findings of a June 2007 VA examination.  For the period on appeal, the Veteran is rated as 40 percent for service-connected recurrent disc herniation of L5-S1, status-post discectomy, prior to May 9, 2017 and 60 percent thereafter.  For the reasons set forth below, the Board finds that increased ratings are not warranted for the Veteran's service-connected lumbosacral spine disability at any time during the appeal period.

At a June 2007 VA examination, the Veteran reported stiffness and pain of the lumbosacral spine, which occurred constantly with severity of 7/10.  Pain was elicited with physical activity and relieved with rest or pain medication.  It was noted that the Veteran was able to function with these measures and there was no physician-recommended incapacitation, other types of treatment or significant functional impairment.  Posture and gait were described as normal.  The examination showed full range of motion of the lumbar spine with flexion to 90 degrees, right and left lateral flexion, extension and right and left rotation each to 30 degrees.  After repetitive motion the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.

On his VA Form I-9 (Appeal to Board of Veterans' Appeals) dated July 2009, the Veteran requested to be evaluated at a facility designed for veteran care and complained that his last examination was less than adequate, being performed in less than 10 minutes.  He attached a letter, dated in July 2009, in which Dr. D.W. noted the Veteran's long history of back pains, neck pains, shoulder tendonitis, and lateral epicondylitis.  Dr. D.W. advised that the Veteran had been experiencing increasing difficulties in that he was no longer able to stand on his feet for any extended amount of time and therefore was unable to bend or stoop without increasing pain.  Dr. D.W. opined that the Veteran's pain was increasing in nature and was sharper and required reevaluation through VA.

An October 2010 statement from the Veteran's spouse described how his back pain had impacted his marriage resulting in the lack of a physical relationship for three and a half years, as well as his lack of participation in family activities and vacations.  She described how activities such as sitting in a metal folding chair or taking drives caused his pain to flare up and that the Veteran required medication to allow him to sleep.  She stated the Veteran was in pain on a continuous basis and that this was wearing thin on his family.  He also could not contribute to household chores without being in excessive pain.

At his June 2012 VA examination, the Veteran reported that he never stopped having pain after his second surgery and that the condition continued to get worse over time.  He described impaired sleep, an inability to get comfortable, the absence of sex in over a year, and an inability to interact with his 13 year old daughter.  He stated that flare-ups made it hard to walk and he complained of constant pain from the lower back down the left leg as well as inability to sit or stand for long periods of time.  Range of motion testing revealed forward flexion to 70 degrees with pain at 75 degrees.  He performed extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 20 degrees with pain at 20 degrees.  His combined range of motion was 170 degrees and there was no additional limitation in range of motion following repetitive use testing, nor did he have any functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation of the joints or soft tissues of the thoracolumbar spine, and there was no evidence of guarding or muscle spasm.  Neurological evaluation of the bilateral lower extremities showed muscle strength of 5/5 throughout, no muscle atrophy, and 2+ reflexes.  Sensation to light touch testing was normal and straight leg raising test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel/bladder problems or pathologic reflexes.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, nor did he require any assistive devices for normal locomotion. X-rays showed T12-L1 disc degeneration.  The examiner noted that the Veteran's condition was active but it did not impact his ability to work.

The Veteran was afforded another VA examination in July 2014, at which time the examiner found that the Veteran's spine disability less likely than not sustained improvement since 2005.  By way of rationale, the examiner provided that a review of the Richmond VAMC treatment record showed that the Veteran underwent a second discectomy in 2005 since his previous surgery in 1999 did not improve his condition and the Veteran continued to have left leg pain.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  The examiner noted the Veteran's report of constant pain, brought on by activities such as walking any distance.  His back pain flares upon waking up at least once every two weeks; these flare-ups last three to four hours.  The Veteran reported that he treats his flare-ups with two Motrin and then he returns to work.  Range of motion testing revealed forward flexion to 45 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 25 degrees with pain, and right and left rotation to 25 degrees.  There was no additional limitation of motion upon repetitive motion testing.  The examiner noted that the Veteran experienced functional loss in his lumbosacral spine manifested by less movement than normal, pain on movement, interference with sitting, standing, and/or weight-bearing.  The examiner identified localized tenderness of the lumbar spine upon physical examination.  Muscle spasm was not present; however, there was guarding of the lumbosacral spine that does not result in abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis.  The examiner reported that there was evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  The examiner further stated that the Veteran's lumbosacral spine disability does impact his ability to work.  He explained that the Veteran reported he has taken six days off due to back pain since January 2014.  The examiner opined that, "[s]ince his surgery in 2004, the Veteran did not see neurosurgeon and he continues working full-time.  Not seen [in] pain management, no epidural."  The examiner stated that the Veteran's back appears stable.

In an October 2014 private opinion, Dr. D.W. indicated that the Veteran has been having increasing difficulties with back pain over the last several years.  Dr. D.W. noted that the Veteran is unable to stand on his feet or remain seated for an extended period of time.  In a June 2015 letter Dr. D.W. stated that the Veteran's chronic back pain has resulted in increased fatigability with the limited ability to stand for more than ten to fifteen minutes without having to rest his back.

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in May 2017 at which time the examiner noted diagnoses of degenerative arthritis, spinal stenosis, spondylolisthesis, and recurrent disc herniation with L5-S1 discectomy.  The examiner noted that the Veteran has "unremitting pain with decreased range of motion and unstable gait."  The Veteran takes Motrin for pain.  The Veteran reported flare-ups with 'normal' activities, such as vacuuming the pool, household activities, and washing the car, will be impossible when having a flare-up.  The examiner stated that the Veteran "is unable to walk and unable to stand for extended periods of time.  Veteran has significantly decreased endurance to stand or sit for extended periods of time."  Range of motion testing documented forward flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees.  The Veteran's passive range of motion is the same as his active range of motion.  There is objective evidence of pain on non-weight-bearing.  The examiner stated that the Veteran's decreased range of motion is consistent with degenerative arthritis and radicular pain.  Pain was noted upon physical examination and causes functional loss.  There was localized tenderness/pain upon palpation of the mid-thoracic to lower lumbar spine.  The Veteran exhibited pain with weight-bearing.  Repetitive use testing did not result in additional limitation of motion.  Pain, weakness, and fatigability do significantly limit functional ability with flare-ups.  The examiner reported that during flare-ups the Veteran's range of motion is reduced to 5 degrees throughout his lumbosacral spine.  Upon physical examination, there was muscle spasm and localized tenderness resulting in abnormal gait or abnormal spinal contour.  Functional loss is demonstrated by less movement than normal, weakened movement, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting and standing.  There is muscle atrophy of the low back.  The examiner reported that there is no ankylosis of the lumbosacral spine.  The examiner reported that there is evidence of intervertebral disc syndrome of the lumbosacral spine with bed rest having a total duration of at least six weeks during the past twelve months.  The examiner stated, "Veteran endorses unpredictable pain and fatigability of the back with worsening symptoms of radiculopathy which incapacitates the Veteran.  Remaining immobilized in bed reduces his risk of triggering his recurrent flares."  With respect to the impact of the Veteran's lumbosacral spine disability on his ability to work, the examiner noted that the Veteran is "unable to walk and unable to stand for extended periods of time.  Veteran has significantly decreased endurance to stand or sit for extended periods of time."

In a VA addendum opinion dated September 2017, the VA examiner addressed the findings of Dr. D.W.  Specifically, the examiner stated that the Veteran's complaints on examination and in treatment are consistent with his inability to stand or remain seated for extended periods of time.  The examiner continued, "Veteran has been willfully employed as a Virginia Beach Deputy, mail carrier with the U.S. Post Office, and has had his own landscaping business at one time."  The examiner continued, "since 2004, Veteran's ability to walk and stand has become diminished with increased fatigue and decreased endurance to tolerate extended periods of time standing, sitting, and now lying down during the day and night time has become difficult."  The examiner reported that Dr. D.W.'s June 2015 letter noted that the "Veteran has constant impingement of his spinal cord [and] chronic inflammation which causes his persistent pain, all resulting in pain in just about any position he takes."  The examiner noted that multiple surgeries of the lumbosacral spine have been unsuccessful.

A review of the medical evidence of record shows that the Veteran's lumbosacral spine symptoms do not more nearly approximate the criteria for rating in excess of the currently assigned 40 percent evaluation prior to May 9, 2017, or in excess of 60 percent from May 9, 2017.  Critically, neither the Veteran's treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine, at any time during the period on appeal.  Range of motion testing throughout the appeal period shows that the Veteran's spine is not fixed in flexion or extension.  The lay statements similarly do not indicate that there has been ankylosis or symptoms indicative of ankylosis.  The record shows that the Veteran's lumbar spine disability does not produce symptoms such as difficulty walking because of a limited line of vision, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia or other indicia of ankylosis.  Although he experiences significant pain, his pain has not been shown to produce symptoms which more nearly approximate unfavorable ankylosis.  As such, increased ratings based upon unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, are not warranted based upon the diagnostic criteria at any time during the period on appeal.

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluations based on limitation of motion and higher ratings require ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

With regard to the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence does not indicate that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months at any time prior to May 9, 2017.  Notably, he specifically reported incapacitating episodes having a total duration of less than two weeks during a twelve month period during the July 2014 VA examination and denied incapacitating episodes during prior VA examinations in June 2012 and June 2007.  Accordingly, a rating in excess of 40 percent is not warranted at any time prior to May 9, 2017.  Moreover, the Veteran is in receipt of the highest maximum schedular rating available (60 percent) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes from May 9, 2017.

In addition, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  To this end, as described above, the Veteran is now in receipt of separate 20 percent ratings for radiculopathy of the right and left lower extremities.  See the rating decision dated October 2017.  He has not asserted, nor does the record indicate, that he suffers from any additional neurological impairment due to his service-connected recurrent disc herniation, status-post L5-S1 discectomy.

As noted above, the Board recognizes the Veteran's report of significant exacerbations of pain with flare-ups.  These symptoms were considered by the 40 percent and 60 percent assigned ratings.  Critically, as detailed above, there is no evidence to corroborate additional functional limitations such as would warrant an evaluations in excess of 40 percent prior to May 9, 2017 and 60 percent thereafter.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain and the resulting functional loss.  Therefore, a rating in excess of the assigned ratings is not warranted under the schedular criteria.

Accordingly, the probative evidence of record does not support a finding that ratings in excess of 40 percent prior to May 9, 2017 or 60 percent thereafter are warranted for the Veteran's service-connected recurrent disc herniation, status-post L5-S1 discectomy.  The preponderance of the evidence is against the Veteran's claim for higher ratings.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral spine disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that higher ratings would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted in the Introduction, the Veteran submitted evidence indicating that his service-connected lumbosacral spine disability significantly impacts his ability to obtain and maintain gainful employment.  As such, the question of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As described above, the RO initiated review of the Veteran's rating for service-connected recurrent disc herniation of L5-S1, status-post discectomy following a VA examination in June 2007.  Therefore, the Board will review the Veteran's entitlement to a TDIU from that time.

During the period under consideration, the Veteran was service-connected for recurrent disc herniation of L5-S1 at 40 percent prior to May 9, 2017 and 60 percent thereafter; left lower extremity radiculopathy at 20 percent; right lower extremity radiculopathy at 20 percent from May 9, 2017; nasal fracture with vasomotor rhinitis at 10 percent; tinnitus at 10 percent; left leg injury at 10 percent from October 4, 2010; bilateral hearing loss at zero percent; right hydrocelectomy at zero percent; and erectile dysfunction at zero percent.  His combined rating was 60 percent prior to October 4, 2010, 70 percent from October 4, 2010, and 80 percent from May 9, 2017.   Thus, the Veteran meets the schedular criteria for a TDIU from October 4, 2010.  However, he does not meet the schedular criteria for a TDIU prior to October 4, 2010.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).

Therefore, in accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation Service for extraschedular consideration prior to October 4, 2010.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  From October 4, 2010, the Board will consider whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

At the time of the June 2007 VA examination of the Veteran's lumbosacral spine disability, the Veteran did not report that his service-connected recurrent disc herniation at L5-S1 impacted his ability to work.

In a July 2009 letter, Dr. D.W. reported that the Veteran's lumbar spine and radiculopathy disabilities cause increased difficulties causing him to be unable to stand for any extended period of time and "is therefore unable to do any requirements of his job."  Dr. D.W. further stated that the Veteran is unable to bend or stoop without increasing pain.

The Veteran was afforded a VA examination in November 2010 as to his service-connected right hydrocelectomy, left leg injury, and nasal fracture with vasomotor rhinitis.  The examiner reported that the right hydrocelectomy results in constant aching on the area of the hydrocele.  The functional impairment caused by the Veteran's nasal condition is that the Veteran "is constantly blowing his nose."  With respect to overall functional impairment, the examiner reported, "[d]ue to left leg injury, [the Veteran] has difficulty with running.  Due to his nasal condition, he has nasal dyspnea."

A VA audiology examination as conducted in November 2010 at which time the examiner diagnosed the Veteran with bilateral tinnitus and hearing loss.  The examiner reported that the Veteran reports difficulty hearing out of his left ear when compared to his right ear.  The effect of the conditions on the Veteran's usual occupation and daily activities "is difficulty hearing soft speech, speech at a distance, and speech in the presence of competing background noise."

The Veteran was afforded a VA examination in June 2012 as to his lumbosacral spine disability.  At that time, the examiner reported that the Veteran's DDD of the lumbar spine with recurrent disc herniation at L5-S1 does not impact his ability to work.

In a June 2014 VA examination report, the examiner noted that the Veteran was unable to stand for less than an hour due to his lumbosacral spine disability and was able to walk one city block then had to sit down.  It was noted that the Veteran continued to work full-time.  The Veteran reported that his lumbosacral spine disability does impact his ability to work; specifically, he took six days off of work due to back pain since January 2014.  It was noted that the Veteran treated his back symptoms with Motrin and did not seek out pain management services with VA.

In an October 2014 letter, Dr. D.W. reported that the Veteran has been experiencing increasing difficulty with back pain over the last several years.  The Veteran's back and lower extremity pain makes him uncomfortable.  Dr. D.W. stated that the Veteran cannot stand or even remain seated for any extended amount of time.  Dr. D.W. explained that the Veteran's pain has caused the Veteran to "give up his job working at Kramer Tire in 2009 and he switched to working at the shipyard through the shipping and receiving department, but is now only working on the receiving end as he is not able to keep up with the labor demands at the shipping end."  In a June 2015 letter, Dr. D.W. reiterated the findings stated in his October 2014 letter, and further stated, "[t]he chronic pain has resulted in increased fatigability with the limited ability to stand for more than 10 to 15 minutes without having to rest his back."

In an October 2016 VA medical opinion, an examiner reported that the Veteran's records show that he is "capable of social and occupational activities without significant limitation due to service-connected back condition based on the functional ability equivalent [to] a tire mechanic and machinist far exceeds those necessary to fully engage social activities:  talking, laughing, eating, slow walking, etc."

The Veteran was afforded a VA examination in May 2017 as to his lumbosacral spine at which time the examiner noted the Veteran's report of flare-ups of back symptomatology with normal activities.  The examiner explained that the Veteran "is unable to walk and unable to stand for extended periods of time.  Veteran has significantly decreased endurance to stand or sit for extended periods of time."  The Veteran reported incapacitating episodes requiring bed rest having a total duration of at least six weeks during the past twelve months.  Specifically, the Veteran "endorses unpredictable pain and fatigability of the back with worsening symptoms of radiculopathy which incapacitates the Veteran.  Remaining immobilized in bed reduces his risk of triggering his recurrent flares."  With respect to impact on his ability to work, it was reported that the Veteran is unable to walk and unable to stand for extended periods of time.

In a VA addendum opinion dated September 2017, the VA examiner addressed the findings of Dr. D.W.  Specifically, the examiner stated that the Veteran's complaints on examination and in treatment are consistent with his inability to stand or remain seated for extended periods of time.  The examiner continued, "Veteran has been willfully employed as a Virginia Beach Deputy, mail carrier with the U.S. Post Office, and has had his own landscaping business at one time."  The examiner continued, "since 2004, Veteran's ability to walk and stand has become diminished with increased fatigue and decreased endurance to tolerate extended periods of time standing, sitting, and now lying down during the day and night time has become difficult."  The examiner reported that Dr. D.W.'s June 2015 letter noted that the "Veteran has constant impingement of his spinal cord [and] chronic inflammation which causes his persistent pain, all resulting in pain in just about any position he takes."  The examiner noted that multiple surgeries of the lumbosacral spine have been unsuccessful.

Significantly, the evidence throughout the appeal period does not indicate that the Veteran was unable to obtain and maintain gainful employment due solely to his service-connected disabilities at any time.  Critically, although it is undisputed that the Veteran's lumbosacral spine disability has resulted in functional impairment necessitating occupational modifications, the record shows that the Veteran has maintained full-time employment throughout the appeal period.

The evidence of record does not reflect that the Veteran's service-connected disabilities manifested symptoms of such severity as to impact his employability beyond what is contemplated by the assigned schedular ratings prior to October 4, 2010.  The severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluations.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Critically, for the above reasons, the evidence of records does not support a conclusion that his service-connected disabilities alone made him unemployable; thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation prior to October 4, 2010.  Id. at 1354 ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

As detailed above, the probative evidence of record, in particular the numerous VA examinations of record and statements from Dr. D.W., shows that the Veteran's service-connected disabilities do not prevent him from following substantially gainful employment.  As described above, the evidence clearly indicates that the Veteran has maintained full-time employment throughout the appeal period with certain modifications.  Although his service-connected disabilities certainly cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to said disabilities, and the evidence of record does not demonstrate that his service-connected disabilities alone results in unemployability.  While not discounting the significant effect that the service-connected disabilities have on the Veteran's employability, the Board finds that such are adequately compensated at the currently assigned levels.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) & Van Hoose, supra.

In short, the evidence of record demonstrates that the Veteran's service-connected disabilities alone do not prevent him from following substantially gainful employment.  Instead, the objective medical evidence shows that the Veteran retains the capacity to perform some type of employment.  Therefore, the Board does not find that the service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation at any time during the period on appeal.

Accordingly, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  See 38 U.S.C. § 5107 (2012).




ORDER

Entitlement to a rating in excess of 40 percent for service-connected recurrent disc herniation, status-post L5-S1 discectomy prior to May 9, 2017 is denied.

Entitlement to a rating in excess of 60 percent for service-connected recurrent disc herniation, status-post L5-S1 discectomy from May 9, 2017 is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


